               Case 20-12969-JTD      Doc 59    Filed 12/16/20     Page 1 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                  )
 In re:                                           )    Chapter 11
                                                  )
 MEDIA LODGE, INC.,                               )    Case No. 20-12969 (JTD)
                                                  )
                        Debtor.                   ) Objection Deadline: December 30, 2020 at 4:00 pm (ET)
                                                  ) Hearing Date: January 11, 2021 at 10:00 am (ET)

    DEBTOR’S MOTION FOR LIMITED RELIEF FROM THE AUTOMATIC STAY
              PURSUANT TO BANKRUPTCY CODE SECTION 362

          Media Lodge, Inc., the above-captioned debtor and debtor in possession (the “Debtor”), by

and through its undersigned counsel, hereby files this motion (the “Motion”) for entry of an order,

substantially in the form attached hereto as Exhibit A (the “Proposed Order”), modifying the

automatic stay solely to allow the Debtor to proceed with the Appeal (as such term is defined

below), pursuant to section 362 of title 11 of the United States Code (the “Bankruptcy Code”). In

support of this Motion, the Debtor respectfully requests as follows:

                                  JURISDICTION AND VENUE

          1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and, pursuant to Rule 9013-1(f)

of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for

the District of Delaware (the “Local Rules”), the Debtor consents to the entry of a final order by

the Court in connection with this Motion to the extent that it is later determined that the Court,

absent consent of the parties, cannot enter final orders or judgments consistent with Article III of

the United States Constitution. Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and

1409.
            Case 20-12969-JTD         Doc 59     Filed 12/16/20      Page 2 of 5




       2.       The statutory predicate for the relief requested herein is section 362 of the

Bankruptcy Code.

                                          BACKGROUND

       3.       The Debtor is a Delaware Corporation with its principle place of business in the state

of Minnesota.

       4.       The Debtor is an advertising brokerage. Website owners contract with Debtor to

sell advertising space on their websites and related media. In exchange, Debtor remits a share of

the advertising revenue, plus management fees. In large part, the advertisements are in the form of

banner advertisements—ads in the form of images.

       5.       On or about June 23, 2016, GunUp, Inc. (“GunUp”) filed an action, in the Superior

Court for the State of Washington in and for King County, Case No. 16-2-15005-5 SEA (the

“Superior Court”), seeking damages for breach of contract and breach of the implied covenant of

good faith and fair dealing. Ultimately, the Superior Court entered a judgment against the Debtor

in the amount of $2,478,990.77 (with costs and interest, the “Judgment”).

       6.       On July 21, 2020, Debtor timely appealed the Judgment to the Court of Appeals,

Division I of the State of Washington, Case No. 80766-8 (the “Appeal”), which challenged the

Superior Court’s entering the Judgment on summary judgment basis as well as the Superior Court’s

calculation of damages.

       7.       As a result of this filing of this chapter 11 case, the Appeal has been stayed pursuant

to section 362 of the Bankruptcy Code.

                                      RELIEF REQUESTED

       8.       By this Motion, the Debtor respectfully requests entry of an order, pursuant to

section 362 of the Bankruptcy Code, granting limited relief from the automatic stay to allow the



                                                   2
             Case 20-12969-JTD            Doc 59   Filed 12/16/20    Page 3 of 5




Debtor to proceed with the Appeal and to pursue any additional relief that may be available to it

therein.

                                          BASIS FOR RELIEF

       9.       Section 362(d)(1) of the Bankruptcy Code provides:

                (d)     On request of a party in interest and after notice and a hearing, the
                court shall grant relief from the stay provided under subsection (a) of this
                section, such as by terminating, annulling, modifying, or conditioning such
                stay –

                (1)     for cause . . .

11 U.S.C. § 362(d)(1).

       10.      The term “cause” is not defined in the Bankruptcy Code.               Consequently, a

bankruptcy court must decide what constitutes “cause” to lift the automatic stay on a case by case

basis. See Izzaraelli v. Rexene Products Co. (In re Rexene Prods. Co.), 141 B.R. 574, 576 (Bankr.

D. Del. 1992). In deciding whether “cause” exists to lift the stay to permit litigation to proceed,

this Court has traditionally employed a three-part balancing test:

             (a) Whether any great prejudice to either the bankrupt estate or debtor will result from
                 a modification of the stay;
             (b) Whether the hardship to the non-bankrupt party by maintenance of the stay
                 considerably outweighs the hardship to the debtor; and
             (c) Whether the movant has a probability of prevailing on the merits.

In re Tribune Co., 418 B.R. 116, 126 (Bankr. D. Del. 2009) (citing In re Rexene, 141 B.R. at 576).

In this case, the foregoing factors weigh heavily in favor of granting limited relief from the

automatic stay.

       11.      Neither the bankruptcy estate nor the Debtor will suffer any prejudice if the Debtor

is permitted to pursue the Appeal and whatever other remedies may be available to it therein. The

Judgment is a large potential liability of the estate. It is evidently in the interest of the Debtor and




                                                    3
              Case 20-12969-JTD        Doc 59     Filed 12/16/20      Page 4 of 5




of the Debtor’s creditors, other than GunUp, that the Debtor have the ability to promptly pursue all

remedies available to it for challenging the validity and amount of the Judgment.

        12.     Further, there is no hardship consideration in the instant matter as it would be to

GunUp’s benefit that the dispute be fully and finally adjudicated.

        13.     Finally, this Court has previously held that the required showing of probability on

success of the merits is “very slight.” In re Rexene, 141 B.R. at 578. In fact, in cases where the

court determines the decision-making process should be relegated to a body other than the

bankruptcy court, “only strong defenses” to such actions should “prevent a bankruptcy court from

granting relief from the stay . . . .” Id. In this case, there are no absolute defenses that would operate

to bar the Debtor from pursing the Appeal in its entirety. Thus, there can be no question that the

Debtor has at least a chance of prevailing on the merits.

        14.     The Debtor, thus, respectfully submits that cause exists for the Court to grant the

limited relief from the automatic stay to allow the Debtor to proceed with the Appeal and to pursue

any additional relief that may be available to it sought herein.

                                               NOTICE

        15.     The Debtor will provide notice of this Motion to the following parties: (a) counsel

to GunUp, (b) the Office of the United States Trustee for the District of Delaware; (c) the parties

listed in the Debtor’s list of twenty largest unsecured creditors, and (d) any party in interest that has

requested to receive notice in this chapter 11 case pursuant to Bankruptcy Rule 2002. In light of

the nature of the relief requested, the Debtor submits that no further notice of the Motion is required.




                                                    4
          Case 20-12969-JTD   Doc 59   Filed 12/16/20   Page 5 of 5




Dated: December 16, 2020      GELLERT SCALI BUSENKELL & BROWN LLC

                              /s/ Holly Megan Smith
                              Michael Busenkell (DE 3933)
                              Ronald S. Gellert (DE 4259)
                              Holly Megan Smith (DE 6497)
                              1201 North Orange Street, 3rd Floor
                              Wilmington, DE 19801
                              Telephone: 302-425-5800
                              Email: mbusenkell@gsbblaw.com
                                       rgellert@gsbblaw.com
                                      hmegansmith@gsbblaw.com
                              Counsel to Debtor and Debtor-in-Possession




                                        5
